Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 45-46, 52-62 and 65-66 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Please update the status of  all the parent applications in the first paragraph of the specification as abandoned.

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 45-46, 52-56, 58-62 and 65-66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Burcellin et al. WO 2009/153662 12/23/09 with priority to 61/074,263 6/20/08 in view of Charpentier et al. Diabetes Metab Res Rev 2002; 18:S70-S76 cited in IDS.
Burcellin et al (pages referenced are from the provisional application 61/074,263) disclose a method of treating diabetes including type 2 diabetes in a mammal comprising administering to said mammal (claims 45- 46) a composition comprising a combination of a bacterium of the genus of Bifidobacterium including species animalis such as the subspecies lactis (Bifidobacterium lactis) and 
The mammal ingests a high fat diet (claim 52).  See p. 6, 7, p. 9 under subject medical indications p. 11 2nd paragraph. The composition is also used to treat obesity, reduced insulin resistance in diabetic and obese mammals, metabolic syndrome (p. 12-p. 13).  Said composition will comprise at least two of the Bifidobacterium strains.
Claim 62: The composition can be manufactured as food product, dietary supplement or medicament and can comprise a prebiotic such as polydextrose and can further comprise other active ingredients (p. 13, p. 15-22).
Burcellin et al does not disclose administering to the mammal a combination of the Bifidobacterium and antidiabetic drug.
Charpentier et al disclose different drugs for therapy for type 2 diabetes such as metformin, and biguanide disclose the mechanism of action of each drug. See whole reference including table 1, figure 1 at p. 72
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have modified the treatment method of Burcellin et al and further administered in combination with the bacteria, antidiabetic drugs known for treating type 2 diabetes such as metformin or biguanides, thus resulting in the instant invention with a reasonable expectation of success.
 The motivation to do so is that these anti-diabetic drugs are also useful for treating type- 2- diabetes. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).



Burcellin et al (pages referenced are from the provisional application 61/074,263) disclose a method of treating diabetes including type 2 diabetes in a mammal comprising administering to said mammal (claims 45- 46) a composition comprising a combination of a bacterium of the genus of Bifidobacterium including species animalis such as the subspecies lactis (Bifidobacterium lactis) and Lactobacillus including acidophilus strain NCFM (ATCC PTA-4797) (claim 53-56, 58-60).
 The mammal ingests a high fat diet (claim 52).  See p. 6, 7, p. 9 under subject medical indications p. 11 2nd paragraph. The composition is also used to treat obesity, reduced insulin resistance in diabetic and obese mammals, metabolic syndrome (p. 12-p. 13).  Said composition will comprise at least two of the Bifidobacterium strains.
Claim 62: The composition can be manufactured as food product, dietary supplement or medicament and can comprise a prebiotic such as polydextrose and can further comprise other active ingredients (p. 13, p. 15-22).
Burcellin et al does not disclose administering to the mammal a combination of the Bifidobacterium and antidiabetic drug.
Gallwitz disclose that orally administered glucose evoked a greater insulin response than an intravenously administered glucose infusion and the difference in the insulin response was named the “incretin effect” and the gastrointestinal stimulating insulin secretion after oral glucose ingestion were called “incretins” and in type 2 diabetes the incretin effect is reduced or even absent. Gallwitz et al disclose the incretin hormone glucagon-like-peptide 1 (GLP-1) is a physiological incretin in humans. See p. 61 to p. 62 column 1.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have modified the treatment method of Burcellin et al and further administered in combination with the bacteria antidiabetic drugs known for treating type 2 diabetes such as DPP-IV inhibitor such as VIDAGLIPTIN, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Gallwitz et al (see teachings above) disclose that DPP-IV inhibitors can prevent degradation of GLP-1 and thus improve glucose tolerance and DPP-IV inhibitor such as VIDAGLIPTIN lowered HbA1c in type 2 diabetic patients not treated sufficiently with metformin.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).



The combination of Burcellin et al and Charpentier et al does not disclose that Bifidobacterium animals lactis B420 is administered to the mammal in need thereof.
Gluck et al disclose as a bacterial reservoir; the nose may harbor potentially pathogenic bacteria and in patients carrying pathogenic bacteria antiseptic regimens that is crucial for infection control is important for diabetic patients. Gluck et al tested a possible effect of the ingestion of probiotics on the bacterial flora of the nose and that a probiotic fermented milk drink comprising Lactobacillus GG, Bifidobacterium sp B420, Lactobacillus acidophilus 145 and Streptococcus thermophiles reduced the occurrence of nasal PPB and Gluck concludes that regular intake of probiotics can reduce potentially pathogenic bacteria in the upper respiratory tract. See p. 517 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have also administered in combination to said mammal of the combination of Burcellin and Charpentier et al the fermented milk drink of Gluck et al comprising Bifidobacterium animalis lactis B420, thus resulting in the instant invention with a reasonable expectation of success. The reason to do so is that Gluck et al disclose that regimens that control infection in diabetic patients is important and Gluck et al disclose that said fermented milk which contains B420 reduced the occurrence of potentially pathogenic bacteria in the respiratory tract. 

Claims 57  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Burcellin et al. WO 2009/153662 12/23/09  with priority to 61/074,263 6/20/08  Gallwitz, Baptist. The Review of Diabetic Studies. Vol. 2, No. 2, p. 61-69, 2005 as applied to claims 45-46, 52-56 and 58-62  above further in view of Gluck et al. Am J Clin Nutr 2003; 77:517-520.
The combination of Burcellin et al and Gallwitz et al does not disclose that Bifidobacterium animals lactis B420 is administered to the mammal in need thereof.
Gluck et al disclose as a bacterial reservoir; the nose may harbor potentially pathogenic bacteria and in patients carrying pathogenic bacteria antiseptic regimens that is crucial for infection control is important for diabetic patients. Gluck et al tested a possible effect of the ingestion of probiotics on the bacterial flora of the nose and that a probiotic fermented milk drink comprising Lactobacillus GG, Bifidobacterium sp B420, Lactobacillus acidophilus 145 and Streptococcus thermophiles reduced the occurrence of nasal PPB and Gluck concludes that regular intake of probiotics can reduce potentially pathogenic bacteria in the upper respiratory tract. See p. 517 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have also administered in combination to said mammal of the combination of Burcellin and Gallwitz et al the fermented milk drink of Gluck et al comprising Bifidobacterium animalis lactis B420, thus resulting in the instant invention with a reasonable expectation of success. The reason to do so is that Gluck et al disclose that regimens that control infection in diabetic patients is important and Gluck et al disclose that said fermented milk which contains B420 reduced the occurrence of potentially pathogenic bacteria in the respiratory tract. 


Claims 45-46, 53-54, 58 and  65-66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. US 2002/0037577 3/28/02 in view of Charpentier et al. Diabetes Metab Res Rev 2002; 18:S70-S76.

Park et al does not disclose administering to the mammal a combination of the Bifidobacterium and antidiabetic drug.
Charpentier et al disclose different drugs for therapy for type 2 diabetes such as metformin, biguanides, etc. and disclose the mechanism of action of each drug. See whole reference including table 1, figure 1 at p. 72.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have modified the treatment method of Park et al and further  administered in combination antidiabetic drugs known for treating type 2 diabetes such as metformin,  or  biguanides, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that these anti-diabetic drugs are also useful for treating type- 2- diabetes. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

Claims 61-62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. US 2002/0037577 3/28/02 and Charpentier et al. Diabetes Metab Res Rev 2002; 18:S70-S76 as applied to claims 45-46, 53-54, 58, 64-66 above further in view of Jie et al. Am J Clin Nutr 2000; 72:1503-9.

Jie et al disclose that polydextrose is a polysaccharide that is not digested or absorbed in the small intestine and a large portion is  excreted in the feces, partially fermented in the large intestine leading to increased fecal bulk, reduced transit time, softer stools and lower fecal pH and that fermentation of polydextrose leads to the growth of favorable microflora, diminished putrefactive microflora such as Lactobacillus and Bifidobacterium, enhanced production of short chain fatty acids and suppressed production of carcinogenic metabolites. See abstract and under introduction and p. 1506 last sentence of 2nd column to p. 1507 first and second column.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have also administered in combination polydextrose to the mammal in the method of Park et al and Charpentier et al as combined, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Jie et al disclose that polydextrose is a polysaccharide that is not digested or absorbed in the small intestine and a large portion is  excreted in the feces, partially fermented in the large intestine leading to increased fecal bulk, reduced transit time, softer stools and lower fecal pH and that fermentation of polydextrose leads to the growth of favorable microflora, diminished putrefactive microflora such as Lactobacillus and Bifidobacterium, enhanced production of short chain fatty acids and suppressed production of carcinogenic metabolites. 

Claims 45-46, 53-54 and 58  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. US 2002/0037577 3/28/02 in view of Gallwitz, Baptist. The Review of Diabetic Studies. Vol. 2, No. 2, p. 61-69, 2005.

Park et al does not disclose administering to the mammal a combination of the Bifidobacterium and antidiabetic drug.
Gallwitz disclose that orally administered glucose evoked a greater insulin response than an intravenously administered glucose infusion and the difference in the insulin response was named the “incretin effect” and the gastrointestinal stimulating insulin secretion after oral glucose ingestion were called “incretins” and in type 2 diabetes the incretin effect is reduced or even absent. Gallwitz et al disclose the incretin hormone glucagon-like-peptide 1 (GLP-1) is a physiological incretin in humans. See p. 61 to p. 62 column 1.
Gallwitz et al disclose that the incretin effect is known to be reduced in patients with type 2 diabetes, resulting in inappropriately low insulin secretion following oral ingestion of nutrients and more recent studies have indicated that GLP-1 secretion is also impaired in these subjects, suggesting that a reduced meal related GLP-1 response may contribute to decreased incretin effect and that GLP-1 is effective in patients with type 2 diabetes increasing insulin secretion and normalizing both fasting and postprandial blood glucose. See p. 63 last paragraph column 1. Gallwitz et al disclose that GLP-1 was degraded by dipeptidyl peptidase-IV (DPP-IV) (p. 64 column 2) and that DPP-IV inhibitors can be used to inhibit their activity in degrading GLP-1 and thus improving glucose tolerance and VIDAGLIPTIN lowered HbA1c in type 2 diabetic patients not treated sufficiently with metformin. See p. 65 column 2

"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

Claim 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. US 2002/0037577 3/28/02  and  Gallwitz, Baptist. The Review of Diabetic Studies. Vol. 2, No. 2, p. 61-69, 2005 as applied to claims 45-46, 53-54, 58, 65-66 above further in view of Marshall. Diabetes Care, vol. 25, number 3, March 2002, p. 620-622.
The combination of Park et al and Gallwitz et al does not disclose that the mammal in the need of treatment ingests a high-fat diet.
Marshall disclose that consumption of high-fat diet and high intakes of saturated fat are associated with an increased risk of type 2 diabetes. See whole reference especially p. 620 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made that the mammal being treated having type 2 diabetes mellitus more than likely ingests or ingested a high fat diet. The rationale is .

 Claim 52, 55-57 and  59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. US 2002/0037577 3/28/02  and  Gallwitz, Baptist. The Review of Diabetic Studies. Vol. 2, No. 2, p. 61-69, 2005 as applied to claims 45-46, 53-54, 58, 65-66, above further in view of Gluck et al. Am J Clin Nutr 2003; 77:517-520  and Marshall. Diabetes Care, vol. 25, number 3, March 2002, p. 620-622.
The combination of Park et al and Gallwitz et al does not disclose that Bifidobacterium animalis lactis B420 or Lactobacillus acidophilus are also administered to the mammal in need thereof.
Gluck et al disclose as a bacterial reservoir; the nose may harbor potentially pathogenic bacteria and in patients carrying pathogenic bacteria antiseptic regimens that is crucial for infection control is important for diabetic patients. Gluck et al tested a possible effect of the ingestion of probiotics on the bacterial flora of the nose and that a probiotic fermented milk drink comprising Lactobacillus GG, Bifidobacterium sp B420, Lactobacillus acidophilus 145 and Streptococcus thermophiles reduced the occurrence of nasal PPB and Gluck concludes that regular intake of probiotics can reduce potentially pathogenic bacteria in the upper respiratory tract. See p. 517 column 1.
Marshall disclose that consumption of high-fat diet and high intakes of saturated fat are associated with an increased risk of type 2 diabetes. See whole reference especially p. 620 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have also administered in combination to said mammal of Park et al the fermented milk drink of Gluck et al comprising Bifidobacterium animalis lactis B420 or Lactobacillus acidophilus, thus resulting in the instant invention with a reasonable expectation of success. The reason to do so is 
 In addition, with regards to claim 52, it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made that the mammal being treated having type 2 diabetes mellitus more than likely ingests or ingested a high fat diet. The rationale is that Marshall disclose that consumption of high-fat diet and high intakes of saturated fat are associated with an increased risk of type 2 diabetes.

Claim 55-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. US 2002/0037577 3/28/02  and  Gallwitz, Baptist. The Review of Diabetic Studies. Vol. 2, No. 2, p. 61-69, 2005 as applied to claims 45-46, 53-54, 58, 65-66 above further in view of Gluck et al. Am J Clin Nutr 2003; 77:517-520  and Sanders et al. J. Dairy Science.84:319-331, 2001.
The combination of Park et al and Gallwitz et al does not disclose that Bifidobacterium animals lactis B420 or Lactobacillus acidophilus  or Lactobacillus acidophilus NCFM (ATCC PTA-4797) are also administered to the mammal in need thereof.
Gluck et al disclose as a bacterial reservoir; the nose may harbor potentially pathogenic bacteria and in patients carrying pathogenic bacteria antiseptic regimens that is crucial for infection control is important for diabetic patients. Gluck et al tested a possible effect of the ingestion of probiotics on the bacterial flora of the nose and that a probiotic fermented milk drink comprising Lactobacillus GG, Bifidobacterium sp B420, Lactobacillus acidophilus 145 and Streptococcus thermophiles reduced the occurrence of nasal PPB and Gluck concludes that regular intake of probiotics can reduce potentially pathogenic bacteria in the upper respiratory tract. See p. 517 column 1.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have also administered in combination to said mammal of Park et al the fermented milk drink of Gluck et al comprising Bifidobacterium animalis lactis B420 or Lactobacillus acidophilus or Lactobacillus acidophilus NCFM (ATCC PTA-4797), thus resulting in the instant invention with a reasonable expectation of success. The reason to do so is that Gluck et al disclose that regimens that control infection in diabetic patients is important and Gluck et al disclose that said fermented milk comprising Lactobacillus GG, Bifidobacterium sp B420, Lactobacillus acidophilus 145 reduced the occurrence of potentially pathogenic bacteria in the respiratory tract. 
The motivation to also administer L. acidophilus NCFM is that Sanders et al disclose that L. acidophilus NCFM is a probiotic strain available in conventional foods e.g. milk and yoghurt and   improves immune function among many of is beneficial effects.



Status of the Claims
Claims 45-46, 52-62 and 65-66 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645